Citation Nr: 9903325	
Decision Date: 02/04/99    Archive Date: 02/10/99

DOCKET NO.  98-20 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for amyotrophic lateral 
sclerosis including Gulf War Syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel



REMAND

The veteran served on active duty from January 1984 to May 
1984 and from September 1990 to May 1991 in support of 
operation Desert Shield/Desert Storm.  He served in southwest 
Asia from early November 1990 to mid-April 1991.  This matter 
came before the Board of Veterans' Appeals (Board) on appeal 
from a rating decision of the Montgomery, Alabama, Regional 
Office (RO) of the Department of Veterans Affairs (VA).

The veteran argues that he should be granted service 
connection for Gulf War Syndrome.  In October 1997, the 
veteran underwent neurological testing at the University of 
Alabama at Birmingham Hospital for complaints of upper and 
lower extremity weakness.  The diagnosis was probable 
amyotrophic lateral sclerosis (ALS).  In May 1998, he 
underwent a Persian Gulf registry examination.  On the 
initial examination, there is a recorded diagnosis of ALS.  
However, the veteran was referred to a Persian Gulf staff 
physician who disagreed with a diagnosis of ALS.  He 
indicated that the October 1997 statement of the neurologist 
was not a definitive diagnosis of ALS and noted that the 
veteran had symptomatology that was not necessarily 
consistent with a diagnosis of ALS.  

Moreover, there is another opinion of record regarding the 
etiology of the veteran's disorder.  The University of 
Alabama neurologist who conducted the October 1997 
examination indicated in a March 1998 statement that it was 
conceivable that the veteran may have been exposed to a 
biological agent or toxin that may have contributed to the 
diagnosed ALS.  

The Board finds that a medical examination with opinion as 
to the correct diagnosis and etiology of the veteran's 
disorder is desirable for the proper adjudication of his 
claim.

Therefore, this case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
request him to provide a list with the 
names of all the doctors and health care 
facilities where he had been treated for 
his disorder since his military service.  
If that information is provided in 
sufficient in detail, the RO should make 
arrangements to obtain all the records of 
the treatment afforded to the veteran 
from all the sources listed by him that 
are not already on file.  All information 
obtained should be made part of the file.

2.  Subsequently, the RO should schedule 
the veteran for a comprehensive VA 
neurological examination by a physician 
who had not previously examined or 
reviewed the veteran's file.  All 
indicated tests and studies with 
appropriate neurological diagnostic 
testing should be accomplished and the 
findings reported in detail.  The 
examiner should review the entire record 
and integrate all the previous findings 
in order to obtain a true picture of the 
nature of the veteran's current 
neurological disorder.  If there are 
different disorders, the examiner must 
reconcile the diagnoses to the extent 
possible.  If the veteran is found to be 
suffering from ALS, the examiner must 
review the records and indicate the 
approximate date of onset of the 
veteran's disease process and whether 
there is evidence that it is related to 
active service and, more specifically, 
the veteran's service in the Persian 
Gulf.  If there is no association between 
the existing disorder, and the veteran's 
military service, the examiner must 
specifically indicate so.  The examiner 
should also comment on the opinion of the 
VA Persian Gulf staff physician.  If 
possible, the examiner should delineate 
those manifestations (including memory 
loss) that can be objectively 
attributable to ALS.  If this is 
impossible, the examiner should state so.  
The examiner must provide a comprehensive 
report containing full rationale for all 
opinions expressed.  The entire claims 
file must be made available to and 
reviewed by the examiner prior to the 
examination.

3.  Following completion of the foregoing, 
the RO must review the claims folder and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
report.  If the examination report does 
not include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1998) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet.App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet.App. 
461, 464 (1992); and Ardison v. Brown, 
6 Vet.App. 405, 407 (1994). 

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If necessary, any additional 
development should be undertaken.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  He may present additional 
evidence or argument while the case is in remand status at 
the RO.  Cf. Quarles v. Derwinski, 3 Vet.App. 129, 141 
(1992).  The appellant is hereby notified that it is the 
appellant's responsibility to report for the examination and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 5 -
